04/17/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 19-0320



                               No. DA 19-0320

STATE OF MONTANA,

           Plaintiff and Appellee,


v.

ETTA KOEHLER DOUBEK,

           Defendant and Appellant


                                     ORDER



     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 24, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 17 2020